Citation Nr: 0940108	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-20 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.	Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 30 
percent disabling. 

2.	Entitlement to an increased evaluation for tendonitis, 
right knee, currently 10 percent disabling.  

3.	Entitlement to an increased evaluation for degenerative 
joint disease, right third distal interphalangeal joint, 
status post boney mallet injury, currently 10 percent 
disabling. 

4.	Entitlement to service connection for sleep apnea. 

5.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury, including memory loss.  

6.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for depression.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1985 to August 
1985 and from February 2003 to October 2004.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The issue involving residuals of a head injury and memory 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	The symptoms of PTSD more closely approximate a disability 
manifested by evidence of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
2.	The competent medical evidence of record shows the right 
knee disability is manifested by pain and noncompensable 
limitation of motion of a major joint; but no ankylosis, 
subluxation or lateral instability, locking, impairment of 
the tibia or fibula or genu recurvatum.  

3.	The competent medical evidence of record shows that the 
right finger disability is manifested by pain and limitation 
of motion; but no ankylosis, symptoms warranting amputation, 
interference with other digits, or interference with the over 
functioning of the right hand. 

4.	The competent medical evidence of record does not show a 
current diagnosis of sleep apnea.  

5.	By an unappealed October 2005 rating decision, the RO 
denied the Veteran's claim for depression because the medical 
evidence did not show a current diagnosis of depression.  

6.	Evidence received subsequent to the October 2005 RO 
decision is evidence not previously submitted to the RO, does 
not relate to an unestablished fact necessary to substantiate 
the claim and does not present a reasonable possibility of 
substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.	The criteria for a 50 percent evaluation for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.7, 4.130, Diagnostic Code 9411 (2009).

2.	The criteria for an evaluation in excess of 10 percent for 
tendonitis, right knee have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5099-5019, 5003, 5256-5263 (2009). 

3.	The criteria for a rating in excess of 10 percent for 
degenerative joint disease, right third distal 
interphalangeal joint, status post boney mallet injury have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5229 (2009).

4.	Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

5.	October 2005 RO decision is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  

6.	New and material evidence has not been submitted and the 
claim of entitlement to service connection for depression is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in November 2006 
that addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
This letter also included the notice provisions set forth in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that this letter satisfied the VCAA notice 
requirements.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The appellant 
was afforded VA medical examinations in December 2005 and 
November 2006.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

INCREASED RATING 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2008).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).  

The factors involved in evaluating and rating disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2009).  Evaluating the 
disability under several diagnostic codes, the Board 
considers the level of impairment of the ability to engage in 
ordinary activities, including employment, and assesses the 
effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2009); See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45, however, should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2009).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2009).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

PTSD

The Veteran's service-connected PTSD is currently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32).

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

The Board finds that an increased rating for service-
connected PTSD is warranted.  Based on the VA examinations 
and affording the Veteran the benefit of the doubt, the Board 
finds that the Veteran's symptoms of PTSD more closely 
approximate a 50 percent evaluation under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  

In a December 2005 VA examination, the examiner reviewed the 
claims file, the Veteran's history and examined the Veteran.  
The Veteran reported that he was married 4 times.  He 
reported hypervigilence, hyperarousal, trouble with unusual 
or sudden noises, avoidance of all war related materials, 
intrusive thoughts of his military experiences, feelings of 
guilt and not being able to cope.  He reported chronically 
poor sleep, especially with falling asleep.  He had a past 
history of frequent nightmares, almost nightly.  Medication 
diminished his nightmares.  He reported night sweats and 
violently thrashing in his sleep.  He reported chronic 
fatigue.  The Veteran also reported poor appetite.  The 
Veteran was oriented and his hygiene was exceptionally good.  
During the examination, the Veteran had overall decreased 
motor activity.  He had extremely poor eye contact.  His 
speech was coherent and goal oriented, but production was 
decreased.  He reported that his mood was depressed and 
angry.  His affect was restricted in the anxious and 
depressed range.  The Veteran struggled during the interview 
and tried not to cry.  Attention and concentration were 
grossly intact and within normal limits.  There was no 
evidence of hallucinations or delusions.  There was no 
evidence of short or long term memory loss.  There were no 
signs of thought disorder.  His reasoning and judgment were 
intact, but affected by emotional factors.  His insight was 
fair.  He was not a danger to himself; however, had potential 
violence toward others due to impulses of violence.  The 
Veteran liked to visit with his family and liked to go for 
drives.  He worked as a mechanist and was beginning to have 
difficulty getting along with others.  The examiner noted 
that his symptoms may cause a problem with employability in 
the future.  He was diagnosed with PTSD and assigned a GAF of 
45.  

In the November 2006 VA examination, the examiner reviewed 
the claims file, the Veteran's history and examined the 
Veteran.  During the examination, the Veteran was adequately 
groomed, clean and had good hygiene.  He was cooperative and 
his thought processes were mostly concrete and may have been 
functioning at a low average intellectual level.  He was not 
a good informant.  The examiner opined that it was due to his 
intellectual capacity.  His personal style was polite and 
mildly guarded.  His mood and affect were stable.  There were 
no involuntary movements.  His speech was relevant and 
coherent.  He was oriented in all spheres.  His contact with 
reality was sound and intact.  There were no indications of 
hallucinations.  His thought processes were goal directed.  
He could manage all self-care activities.  He was very 
unknowing about his condition and the examiner had to work to 
get him to say he had been diagnosed with PTSD.  The Veteran 
had not made the connection between the diagnosis and having 
a psychological condition.  The examiner surmised that he 
probably had issues with impulse control, based on recent 
past domestic violence issues.  

The Veteran indicated that he experienced nightmares 3 times 
a week, which was a decrease in frequency.  He had 
hypervigilence and heightened arousal symptoms.  He had 
irritability and reactivity to loud sounds.  He had 
difficulty sleeping and memory problems.  The examiner opined 
that the memory problems may be due to various life stressors 
and distracters and partially due to anxiety from symptoms of 
PTSD.  The Veteran specifically had memory problems with 
names, labels and dates.  The Veteran was also uncomfortable 
in public places and would sit with his back against the 
wall.  He had a history of significant alcohol use and 
multiple driving under the influence offenses.  The Veteran 
had been married 4 times, three times to the same woman.  He 
was currently married for 3 years.  He had 5 children.  He 
attended college, but did not complete a degree.  He was 
working as a machine operator for the same company for 4 
years.  His leisure time was spent at home, going out to eat 
and going to a movie.  The Veteran was assigned a GAF of 52.  

Initially, the Board notes that the VA examinations are 
adequate.  The examiners reviewed the Veteran's prior medical 
history and examinations, and also described the disability 
in sufficient detail so that the Board's evaluation of the 
claimed disability will be a fully informed one.  See Stefl 
v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Based on the foregoing, the Board affords the Veteran the 
benefit of the doubt and finds that a 50 percent evaluation 
is warranted.  The December 2005 VA examiner's assessment 
appears to show more severe symptoms of PTSD compared to the 
November 2006 VA examination.  Although currently, there is 
little evidence of occupational impairment, there is evidence 
of social impairment.  His violent impulse control problems 
resulted in domestic violence charges.  Further, he has been 
married 4 times, to two different women.  The Board 
acknowledges that his mood and affect were appropriate, his 
speech was not affected and he did not have panic attacks.  
The Veteran complained of impaired memory, for names, dates 
and labels.  This issue is addressed in the remand section of 
this opinion.  Further, he did not demonstrate that he had 
difficulty in understanding complex commands or impaired 
judgment.  He was oriented and appropriate during the 
examination and did not show impaired abstract thinking.  The 
Veteran, however, also had frequent nightmares, 
hypervigilence and increased arousal symptoms.  His GAF score 
ranged from 45 to 52, the most severe of which shows severe 
PTSD symptoms.  As there is both evidence of a 30 and 50 
percent evaluation, the evidence is in relative equipoise and 
does not preponderate against an increased evaluation.  
Therefore, the Board affords the Veteran the benefit of the 
doubt and awards a 50 percent evaluation.  

Further, the Board finds that the Veteran is not entitled to 
a 70 or 100 percent evaluation because he did not have 
suicidal ideation, obsessional rituals, spatial 
disorientation or neglect of personal appearance and hygiene.  
He also did not show gross impairment in thought processes or 
communication, persistent delusions, hallucinations or 
grossly inappropriate behavior.  Although the Veteran had an 
incident of domestic violence that may have indicated 
impaired impulse control, he was not a persistent danger of 
hurting self or others.  He was also able to adequately 
perform activities of daily living.  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 50 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In fact, the 
Veteran had a job for four years prior to the examination and 
the evidence did not show that his employment was markedly 
interfered with by his PTSD.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2009) is not warranted.

Right Knee

The Veteran's right knee disability is currently evaluated as 
10 percent disabling under diagnostic code 5099-5019.  See 38 
C.F.R. § 4.27 (2009) (hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned, the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy 
will be coded first by the numbers of the most closely 
related body part and then "99").

Diagnostic Code 5019 provides that bursitis is rated based on 
limitation of motion of affected part, as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5019 
(2009).  Under Diagnostic Code 5003 degenerative arthritis, 
when established by X-ray findings, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009).  For purpose of rating 
a disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f) (2009).  

In the November 2006 VA Compensation and Pension Examination, 
the examiner reviewed the claims file and examined the 
Veteran.  The Veteran reported pain in his right knee as a 
7/10 at all times.  He took Naprosyn which decreased the pain 
to 3/10.  There were no specific exacerbating activities or 
flare-ups.  The Veteran worked as a machine operator and his 
right knee disability did not hinder his occupation.  He was 
not limited in his activities of daily living.  He could walk 
half a mile without too much difficulty.  He wore a knee 
brace while at work.  He denied swelling, but reported 
popping which was not painful.  There was no history of 
locking.  He reported that it gave way at times.  

Upon physical examination, the right lower extremity was 
neurovascularly intact, distally.  Motor and sensory function 
was grossly intact.  Range of motion was 0 to 120 degrees.  
Active and passive ranges of motion were the same.  There was 
no pain with motion and no change with repetition.  The knee 
was stable to varus and valgus stress, 0 degrees and 30 
degrees.  There was negative Lachman's, anterior posterior 
drawer and McMurray's tests.  There was no patella grind.  
The knee was tender to palpation at the inferior pole of the 
patella at the patella tendon.  There was no effusion and the 
skin was warm, dry and intact.  X-rays of the right knee 
revealed no fracture, dislocation or boney destructive 
lesions.  There were mild degenerative osteophytes at the 
patella and sharpening of the tibial spine.  The Veteran was 
diagnosed with patella tendonitis of the right knee with mild 
degenerative changes.  

The diagnostic codes that focus on limitation of motion of 
the knee are Diagnostic Codes 5260 and 5261.  Normal range of 
motion of the knee is to zero degrees extension and to 140 
degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under 
Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under 
Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261, See also 
VAOPGCPREC 9-04 (which finds that separate ratings under 
Diagnostic Code 5260 for limitation of flexion of the leg and 
Diagnostic Code 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint).

In this case, the VA examiner in the November 2006 VA 
Compensation and Pension Examination noted that the range of 
motion of the left knee was 0 to 120 degrees.  The range of 
motion of the Veteran's left knee would be noncompensable 
under both Diagnostic Code 5260 and 5261.  As such, the RO 
assigned the appropriate rating of 10 percent for the knee, a 
major joint, affected by limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009).

The Board also considered whether the Veteran is entitled to 
a higher or separate rating for his right knee disability 
under other diagnostic codes.  Included within 38 C.F.R. 
§ 4.71 are multiple diagnostic codes that evaluate impairment 
resulting from service-connected knee disorders.  As shown in 
the VA examination, the Veteran has 120 degrees of motion in 
his right knee and there was no evidence of ankylosis of the 
right knee; therefore, Diagnostic Code 5256 does not apply.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009).

Diagnostic Code 5257 rates impairment resulting from other 
impairment of the knee, to include recurrent subluxation or 
lateral instability of this joint.  A 20 percent rating will 
be assigned with evidence of moderate recurrent subluxation 
or lateral instability and a 30 percent rating will be 
assigned with evidence of severe recurrent subluxation or 
lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2009).  In this case, the Veteran asserted that his 
knee would give way.  The VA examiner, however, found that 
knee was stable to varus and valgus stress.  There was also a 
negative Lachman's, anterior posterior drawer and McMurray's 
tests.  The results of these tests show that there was no 
objective evidence of instability.  As such, an increased 
evaluation is not warranted under this code.  

Further, the Veteran denied a history of locking and the 
examiner did not find locking in the Veteran right knee.  The 
evidence also does not show locking or effusion due to 
dislocated semilunar cartilage or removal of semilunar 
cartilage that is symptomatic, therefore, Diagnostic Codes 
5258 and 5259 do not apply.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5258 and 5259 (2009).  Lastly, there was no 
evidence of impairment of the tibia and fibula or genu 
recurvatum to warrant an increased evaluation under 
Diagnostic Codes 5262 or 5263, respectively.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5262 and 5263 (2009).  

Based on the foregoing medical evidence, the Board finds that 
an increased evaluation for the right knee disability is not 
warranted.  The Veteran's right knee disability more closely 
approximated a 10 percent disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5019 rated under Diagnostic Code 5003 for 
noncompensable limitation of motion.  

The Board has also considered the Veteran's complaints of 
pain.  During the VA examination, the examiner found that 
there was mild pain in the right knee and it was conceivable 
that pain could further limit function; however it could not 
be determined with any degree of medical certainty.  As such, 
the objective medical evidence does not show that pain on use 
resulted in additional functional limitation to the extent 
that under the limitation of motion codes the Veteran's 
disability would be more than 10 percent disabling.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca, supra. Thus, the Board finds 
that the objective medical evidence of record does not 
support the assignment of a higher disability rating.

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 10 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Veteran 
has been employed at the same job for 4 years.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2009) is 
not warranted.



Right Hand 

The Veteran's right hand disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5229.  Under Diagnostic Code 5229, where there was limitation 
of motion of the index or long finger with a gap of one inch 
(2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees, a 10 percent rating is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5229 (2009). 

In the November 2006 VA Compensation and Pension Examination, 
the examiner reviewed the claims file and examined the 
Veteran.  The Veteran reported pain in the interphalangeal 
joint as a 5/10.  He took ibuprofen for pain.  He reported 
that he could not make a fist.  He was not limited in his 
daily activities or occupation.  He did not use a splint or 
brace.  Upon physical examination, the right upper extremity 
was neurovascularly intact.  It was fully sensate to light 
touch in all dermatomal distribution to medical, radial and 
ulnar nerves.  The Veteran's strength was 5/5 with grip and 
interossei wrist extension and flexion.  Examination of the 
long finger revealed a zigzag scar on the dorsum of the 
distal interphalangeal joint of the long finger.  The scar 
was not fixed to underlying tissue.  It was non tender to 
palpation.  There was no sign of infection.  Range of motion 
of the distal interphalangeal joint was from 0 to 25 degrees.  
There was mild pain associated with the range of motion.  
Range of motion at the proximal interphalangeal joint and 
metacarpophalangeal joint was 0 to 90 degrees.  Active range 
of motion and passive range of motion were the same.  There 
was no change with repetition.  The nail bed appeared healthy 
and there was brisk capillary refill.  There were no other 
gross abnormalities noted in the hand and no edema, 
crepitance or instability.  There were no areas of 
tenderness.  

X-rays of the right hand revealed joint space narrowing at 
the long finger distal interphalangeal joint.  There was no 
fracture, dislocation or boney destructive lesions.  The 
Veteran was diagnosed with post traumatic arthritis of the 
right long finger distal interphalangeal joint.  The examiner 
also noted that there was mild pain in the right long finger 
and it was conceivable that pain could further limited 
function, however it could not be determined with any degree 
of medical certainty.  

Based on the VA examination, the criteria for an increased 
evaluation are not met.  The highest evaluation allowed under 
38 C.F.R. § 4.71a, Diagnostic Code 5229 is 10 percent.  As 
the Veteran is in receipt of a 10 percent evaluation, an 
increased evaluation is not available under this code.  The 
Board has considered whether other Diagnostic Codes may 
warrant an increased evaluation, however, the medical 
evidence of record does not show ankylosis of the finger, 
symptoms warranting amputation, interference with other 
digits, or interference with the over functioning of the 
right hand, therefore, Diagnostic Code 5225 does not apply.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5225 (2009).

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 10 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In fact, the 
VA examiner noted that the right hand disability did not 
interfere with his occupation.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2009) is not warranted.

SERVICE CONNECTION 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Sleep Apnea

The Board reviewed all the evidence of record.  In the VA 
examinations and VA treatment records the Veteran was 
diagnosed with PTSD.  Associated with his PTSD, he reported 
problems sleeping, due to nightmares, night sweats, violent 
thrashing and trouble falling asleep.  The medical evidence 
of record, however, does not show a separate diagnosis of 
sleep apnea.  

The evaluation for PTSD, as discussed above, considered the 
Veteran's sleeping problems.  To compensate the Veteran for 
sleep problems due to his PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 and for sleep problems, without a 
separate diagnosis of sleep apnea, would constitute 
pyramiding.  See Esteban, supra.

As the medical evidence of record does not show a separate 
diagnosis of sleep apnea, apart from his sleep problems due 
to PTSD, service connection for sleep apnea is not warranted.  

The Board has considered the Veteran's contention that he 
should be compensated for sleep problems; however, without 
the appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as diagnosis of sleep apnea.  While a layman such as the 
Veteran can certainly attest to his current symptoms, he is 
not competent to provide a diagnosis.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

Without a separate diagnosis of sleep apnea, the 
preponderance of the evidence is against this claim.  As 
such, the evidence is not in a state of relative equipoise, 
the benefit-of-the-doubt rule does not apply and the 
Veteran's claim for service connection for sleep problems 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

NEW AND MATERIAL EVIDENCE

As a preliminary matter, the Board notes that the Veteran's 
current claim is one involving entitlement to service 
connection for depression.  This claims is based upon the 
same factual basis as his previous claim, which was 
originally denied in December 2004 by the RO and then most 
recently in October 2005.  The Veteran did not appeal this 
decision and the decision became final.  See 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).  As such, 
it is appropriate for the Board to consider this claim as a 
request to reopen the previously denied claim.  Boggs v. 
Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

Evidence must be new and material to reopen a previously 
disallowed claim.  The definition of "new and material 
evidence" was revised in August 2001.  For claims filed on or 
after August 29, 2001, as in this case, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In this case, the Veteran's claim for depression was denied 
by the RO because the evidence of record did not show a 
current diagnosis of depression.  Since the October 2005 RO 
decision, various VA treatment records and examinations were 
submitted.  In the December 2006 and November 2006 VA 
examinations, the Veteran was diagnosed with PTSD.  In these 
examinations, the Veteran described symptoms of depression 
and depressed mood associated with his PTSD, however, a 
diagnosis of depression was not provided.  The VA treatment 
records also do not show a diagnosis of depression.

As the evidence submitted since the last RO denial of the 
Veteran's claims does not provide a diagnosis of depression, 
the evidence is not new and material.  The new evidence does 
not provide a current diagnosis of depression which was the 
unestablished fact necessary to substantiate the claim for 
service connection.  As such, the VA treatment records and 
the VA examinations do not raise a reasonable possibility of 
substantiating the claim.  

The Board has considered the Veteran's assertions; however, 
providing a diagnosis of depression is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As such, the Veteran's 
assertions or theories for his claim are not considered new 
and material evidence.  Further, the Board finds that the 
evidence received subsequent to the RO's last final decision 
is not new and material as contemplated by 38 C.F.R. § 
3.156(a), and provides no basis to reopen the Veteran's claim 
for service connection for depression.  38 U.S.C.A. § 5108.  
Because the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  Therefore, the Veteran's claim for service 
connection for depression remains denied.  


ORDER

A 50 percent evaluation for service-connected PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.

An increased evaluation for tendonitis, right knee, currently 
10 percent disabling is denied.  

An increased evaluation for degenerative joint disease, right 
third distal interphalangeal joint, status post boney mallet 
injury, currently 10 percent disabling is denied. 

Service connection for sleep apnea is denied.  

New and material evidence not having been submitted, the 
Veteran's claim of entitlement to service connection for 
depression is not re-opened and his claim remains denied.


REMAND

In the July 2001 Report of Medical History, the Veteran 
reported a head injury.  The physician noted that in June 
2001 the Veteran had a head injury of a blow to the head.  
The service treatment records show that a tail-gate of a 5 
ton truck fell open and hit the Veteran in the head on the 
right side.  In the Veteran's sworn statement he indicated 
that he was unconscious for about 15 seconds and there was a 
large lump observable on his head.  In a Post-Deployment 
Health Assessment the Veteran reported problems remembering.  

In a May 2005 Intake, the Veteran reported memory problems.  
The examiner considered the injury in service and the 
diagnosis was rule out organic brain damage.  A short term 
goal was to administer the TOMM, WAIS-r and WRAT-III and 
administer full neuropsychological battery if the tests 
indicated brain damage.  The testing resulted in the same 
diagnosis, rule out organic brain damage and revealed short 
and long term memory problems. 

VA treatment records submitted in January 2007 show that a CT 
scan of the Veteran's head was ordered as part of his 
evaluation for continuing memory loss.  The results of the CT 
scan are not associated with the claims file.  In accordance 
with the VA's duty to assist the Veteran in the development 
of the claim, the Board finds that a remand is warranted.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.	Please obtain all treatment records 
from the Memphis VA Medical Center.  
Particularly, please obtain the results 
from the CT scan ordered in January 
2007.  

2.	After the treatment records and the 
CT scan are obtained, the Veteran 
should be scheduled for a VA 
examination with the appropriate 
medical specialist to determine the 
etiology of his memory problems.  The 
claims file must be made available to 
and reviewed by the examiners in 
conjunction with the examination, and 
the examination reports should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should state if there are residuals of 
a head injury.  The examiner should 
indicate whether there are any 
residuals of a head injury, including 
the Veteran's memory problems, and if 
they are more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), causally or 
etiologically related to or aggravated 
by active service, particularly the 
head injury in 2001.  

3.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the 
RO should issue a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


